    Case 1:18-cv-05555-WMR Document 19 Filed 05/27/20 Page 1 of 12




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA

ALEKSANDR UZUN,

            Plaintiff,
                                       Case No. 18-CV-05555-WMR
    v.

ARRIS INTERNATIONAL, PLC,
ANDREW W. BARRON, J. TIMOTHY
BRYAN, JAMES A. CHIDDIX,
ANDREW T. HELLER, JEONG KIM,
BRUCE MCCLELLAND, BARTON Y.
SHIGEMURA, ROBERT J. STANZIONE,
DOREEN A. TOBEN, DEBORA J.
WILSON, and DAVID A. WOODLE,

             Defendants.

LOUISE AGNES-SAMPSON,

            Plaintiff,                 Case No. 19-cv-00243-WMR
    v.
ARRIS INTERNATIONAL, PLC,
ROBERT J. STANZIONE, BRUCE
MCCLELLAND, ANDREW W.
BARRON, J. TIMOTHY BRYAN,
JAMES A. CHIDDIX, ANDREW T.
HELLER, JEONG KIM, BARTON Y.
SHIGEMURA, DOREEN A. TOBEN,
DEBORA J. WILSON, and DAVID A.
WOODLE,

             Defendants.
       Case 1:18-cv-05555-WMR Document 19 Filed 05/27/20 Page 2 of 12




                      ORDER AND FINAL JUDGMENT

      Pursuant to the Court’s Order of January 9, 2020 (the “Preliminary Approval

Order”), this Court (the “Court”) held a hearing on May 27, 2020 (the “Settlement

Hearing”), on the Stipulation of Settlement (the “Stipulation”), which was filed on

December 4, 2019, in the above-captioned actions (the “Actions”). The Preliminary

Approval Order and the Stipulation were unopposed or consented to by all the parties

to the Actions and are incorporated by reference in this Order and Final Judgment. 1

Due notice of the Settlement Hearing was given to the Settlement Class (as defined

herein) in accordance with the Preliminary Approval Order, and the Notice was

adequate and sufficient. The parties to the Actions appeared at the Settlement

Hearing by their respective attorneys of record and were heard in support of the

Settlement of the Actions. All other persons desiring to be heard who properly and

timely filed and served objections and/or notices of intent to appear were given an

opportunity to be heard as provided in the Notice (as defined below). The Court

having considered all matters submitted to it at the hearing and otherwise;

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:




1
  Capitalized terms (other than proper nouns) that are not defined herein shall have
the meanings set forth in the Stipulation.
       Case 1:18-cv-05555-WMR Document 19 Filed 05/27/20 Page 3 of 12




      1.     The Notice of Proposed Settlement of Class Action and Hearing

thereon (the “Notice”) has been given to the Settlement Class pursuant to and in the

manner directed by the Preliminary Approval Order. Proof of the mailing of the

Notice was filed with the Court, and a full opportunity to be heard has been afforded

to all parties to the Action, the Settlement Class, and other persons interested in the

Settlement. The Court hereby determines that the Notice constituted the best notice

practicable under the circumstances and in full compliance with the requirements of

due process and Federal Rule of Civil Procedure 23. It is further determined that all

members of the Settlement Class are bound by the Order and Final Judgment herein.

      2.     ARRIS (or its successor or assigns) further caused to be served on the

United States Attorney General and all State Attorneys General notice pursuant to

the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1711 et seq. (“CAFA”), and the

form and manner of that notice is hereby determined to be in full compliance with

CAFA.

      3.     Based on the record in the Actions, the Court finds that each of the

provisions of Federal Rule of Civil Procedure 23 has been satisfied, and that the

Actions have been properly maintained according to the provisions of Federal Rules

of Civil Procedure 23(a), 23(b)(1), and/or 23(b)(2). Specifically, the Court finds that

(a) the Settlement Class is so numerous that joinder of all members is impracticable;
       Case 1:18-cv-05555-WMR Document 19 Filed 05/27/20 Page 4 of 12




(b) there are questions of law and fact common to the Settlement Class; (c) the claims

of Plaintiffs as representative plaintiffs are typical of the claims of the Settlement

Class; (d) Plaintiffs and Plaintiffs’ Counsel have fairly and adequately protected and

represented the interests of the Settlement Class; (e) prosecuting separate actions by

individual members of the Settlement Class would create a risk of inconsistent or

varying adjudications that would establish inconsistent standards of conduct for the

Defendants; and (f) Defendants have acted on grounds that generally apply to the

Settlement Class.

      4.     The Actions are hereby finally certified as a non-opt-out class action,

pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(1), and 23(b)(2), on behalf

of a class consisting of any and all record holders and beneficial owners of common

stock of ARRIS who held or owned such stock at any time during the period

beginning on and including November 8, 2018, through and including the date of

consummation of the Acquisition (the “Class Period”), including any and all of their

respective successors-in-interest, successors, predecessors-in-interest, predecessors,

representatives, trustees, executors, administrators, estates, heirs, beneficiaries,

legatees, devisees, assigns and transferees, immediate and remote, and any other

person or entity acting for or on behalf of, or claiming under, any of the foregoing

(the “Settlement Class”), but excluding Defendants and their immediate family
       Case 1:18-cv-05555-WMR Document 19 Filed 05/27/20 Page 5 of 12




members, any entity in which any Defendant has a controlling interest, and any

successors-in-interest thereto.

      5.     Further, Plaintiffs and the law firms of Monteverde & Associates PC;

Levi & Korsinsky, LLP; and Webb, Klase & Lemond, LLC (collectively “Plaintiffs’

Counsel”) have fairly and adequately represented the interests of the Settlement

Class in enforcing their rights in the Actions, and are finally certified as Settlement

Class representatives and counsel, respectively.

      6.     The Settlement is found to be fair, reasonable, adequate, and in the best

interests of Plaintiffs and the Settlement Class and is hereby approved pursuant to

Federal Rule of Civil Procedure 23(e).

      7.     The parties to the Stipulation are hereby authorized and directed to

consummate the Settlement in accordance with the terms and provisions of the

Stipulation, and the Clerk of the Court is directed to enter and docket this Order and

Final Judgment in the Actions.

      8.     The Actions and the Released Claims (as defined below) are hereby

dismissed on the merits and with prejudice as to all Defendants in the Actions and

against all members of the Settlement Class and, except as otherwise provided in the

Stipulation and in paragraph 12 below, without the award of any damages, costs or

fees, or the grant of any further relief.
       Case 1:18-cv-05555-WMR Document 19 Filed 05/27/20 Page 6 of 12




      9.     All claims in the Actions are dismissed with prejudice against all

Defendants, and Plaintiffs and each of the members of the Settlement Class shall be

deemed to have, and by operation of the Judgment shall have finally, fully, and

completely discharged, dismissed with prejudice on the merits, and settled and

released all claims of every nature and description whatsoever, against any of the

Released Parties (as defined below), that have been or could have been asserted in

any forum, court, tribunal, or proceeding (including, but not limited to, any claims

arising under federal, state, or common law, the federal securities laws, and any state

disclosure law), by or on behalf of the Plaintiffs or any member of the Settlement

Class in his, her, or its capacity as an ARRIS stockholder (the “Releasing Persons”),

related to any disclosures (or lack thereof) to ARRIS’s stockholders concerning the

Acquisition, Acquisition Agreement, the Preliminary Proxy, Proxy, Supplemental

Disclosures, or Acquisition Consideration and any fiduciary duty claims concerning

the decision to enter into the Acquisition or Acquisition Agreement, in any form,

including individual, direct, class, derivative, representative, legal, equitable, or any

other type or in any other capacity, whether state or federal, common law or

statutory, including, without limitation, claims under the federal securities laws (the

“Released Claims”); provided, however, for the avoidance of doubt, the Released

Claims shall not include (i) the right to enforce the Settlement; and/or (ii) any claims
       Case 1:18-cv-05555-WMR Document 19 Filed 05/27/20 Page 7 of 12




under the federal securities laws that do not arise out of, or relate to, the Acquisition,

Acquisition Agreement, the Preliminary Proxy, Proxy, and Supplemental

Disclosures, the transactions contemplated thereby, or any statements or other

disclosures made in connection therewith.

      10.    For purposes of this Order and Final Judgment, whether or not each or

all of the following persons or entities were served with process, or appeared in the

Actions or the Kent Action, “Released Parties” means every entity or natural person

named as a defendant in the complaints in any of the Actions or the Kent Action,

including ARRIS, Robert J. Stanzione, Bruce McClelland, Andrew W. Barron, J.

Timothy Bryan, James A. Chiddix, Andrew T. Heller, Jeong Kim, Barton Y.

Shigemura, Doreen A. Toben, Debora J. Wilson, David A. Woodle, and

CommScope, and each of their respective past, present, or future family members,

spouses, heirs, trusts, trustees, executors, estates, administrators, beneficiaries,

distributees, legatees, devisees, foundations, agents, employees, fiduciaries,

partners, control persons, partnerships, general or limited partners or partnerships,

joint ventures, member firms, limited liability companies, corporations, parents,

subsidiaries, divisions, affiliates, associated entities, shareholders, principals,

officers, managers, directors, managing directors, members, managing members,

managing agents, predecessors, predecessors-in-interest, successors, successors-in-
       Case 1:18-cv-05555-WMR Document 19 Filed 05/27/20 Page 8 of 12




interest, assigns, financial or investment advisors, advisors, consultants, investment

bankers, entities providing any fairness opinion, underwriters, brokers, dealers,

lenders, commercial bankers, attorneys, personal or legal representatives,

accountants, insurers, co-insurers, reinsurers, and associates, whether or not such

persons and entities were named or appeared in any of the Actions or in the Kent

Action.

      11.    Defendants release Plaintiffs and Plaintiffs’ Counsel from all claims,

complaints, petitions, or sanctions arising out of the investigation, commencement,

prosecution, settlement, or resolution of the Actions, and shall be barred from

asserting same; provided, however, that such releases will not include a release of

the right to enforce the Settlement or any claims or rights of any Defendant against

its insurers or insurers’ successors or assignees.

      12.    The releases contemplated herein extend to, and Plaintiffs (on behalf of

themselves and the members of the Settlement Class) and Defendants will be

deemed to waive and relinquish, to the fullest extent permitted by law, the

provisions, rights, and benefits of any state, federal or foreign law or principle of

common law, which may have the effect of limiting the release set forth above. This

shall include a waiver by the Releasing Parties of any rights pursuant to Section 1542
       Case 1:18-cv-05555-WMR Document 19 Filed 05/27/20 Page 9 of 12




of the California Civil Code (or any similar, comparable, or equivalent provision of

any federal, state, or foreign law, or principle of common law), which provides:

      A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
      THAT THE CREDITOR OR RELEASING PARTY DOES NOT
      KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
      THE TIME OF EXECUTING THE RELEASE, AND THAT IF
      KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
      AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
      OR RELEASED PARTY.
Plaintiffs acknowledge, and the members of the Settlement Class shall be deemed

by operation of the entry of a final order and judgment approving the Settlement to

have acknowledged, that the foregoing waiver was separately bargained for, is an

integral element of the Settlement, and was relied upon by each and all of the

Defendants in entering into the Settlement.

      13.   Each Plaintiff and all members of the Settlement Class, and the

respective heirs, executors, administrators, estates, predecessors-in-interest,

predecessors, successors-in-interest, successors and assigns of any of them, and

anyone claiming through or on behalf of any of them, are hereby permanently barred

and enjoined from commencing, prosecuting, instigating, or in any way participating

in the commencement, prosecution or instigation of any action asserting any

Released Claims, either directly, representatively, derivatively, or in any other

capacity, against any Released Party.
      Case 1:18-cv-05555-WMR Document 19 Filed 05/27/20 Page 10 of 12




      14.    Neither the MOU, the Stipulation nor any negotiations, discussions and

proceedings in connection with this Stipulation shall be deemed a presumption,

concession, or admission by any Settling Party of any fault, liability, or wrongdoing

or lack of any fault, liability, or wrongdoing, as to any facts or claims alleged or

asserted in the Actions, or any other actions or proceedings, nor shall any of them

be interpreted, construed, deemed, invoked, offered, or received in evidence or

otherwise used as to such Defendant by any person in the Actions, or in any other

action or proceeding, whether civil, criminal or administrative; provided, however,

that the Stipulation and/or Judgment may be introduced in any proceeding, whether

in the Court or otherwise, as may be necessary to argue that the Stipulation and/or

Judgment has res judicata, collateral estoppel or other issue or claim preclusion

effect or to otherwise consummate or enforce the Settlement and/or Judgment.

      15.    Plaintiffs’ Counsel are hereby awarded attorneys’ fees and expenses in

the sum of $437,500 in connection with the Actions, which sum the Court finds to

be fair, reasonable, and adequate. Such sums shall be paid pursuant to the relevant

provisions of the Stipulation. Neither Plaintiffs’ Counsel nor counsel representing

any plaintiff in any of the Actions shall seek an award of fees in any other court in

connection with the Actions and the Settlement.
       Case 1:18-cv-05555-WMR Document 19 Filed 05/27/20 Page 11 of 12




      16.     The binding effect of this Order and Final Judgment and the obligations

of Plaintiffs and Defendants under the Settlement shall not be conditioned upon or

subject to the resolution of any appeal from this Order and Final Judgment that

relates solely to the issue of Plaintiffs’ Counsel’s (or any other counsel’s) application

for an award of attorneys’ fees and expenses.

      17.     The Court further orders, adjudges, and decrees that all other relief be,

and is hereby, denied, and that this Order and Final Judgment disposes of all the

claims as to all the parties in the Actions.

      18.     Without affecting the finality of this Order and Final Judgment in any

way, this Court reserves jurisdiction over all matters relating to the interpretation,

administration, implementation, effectuation, and enforcement of the Stipulation and

the Settlement.

      19.     In the event that this judgment does not become “Final” in accordance

with paragraph 9 of the Stipulation, then the judgment shall be rendered null and

void to the extent provided by and in accordance with the Stipulation, and this Order

and Final Judgment shall be vacated. In such event, all orders entered in connection

with the Settlement shall be null and void, and the Settlement Class shall be

decertified. In such event, the Actions shall return to their status prior to execution

of the MOU.
Case 1:18-cv-05555-WMR Document 19 Filed 05/27/20 Page 12 of 12




IT IS SO ORDERED this 27th day of May, 2020.
